Judgment of a city magistrate, holding a Court qf Special Sessions of the City of New York, Borough of Queens, convicting the defendant of violation of subdivision 5-a of section 70 of the Vehicle and Traffic Law, and imposing sentence therefor, modified on the facts by reducing the term of imprisonment to the time actually served in the City Prison, and, in addition, to payment of the fine of $100. As thus modified, the judgment is unanimously affirmed. Under all the facts and circumstances of the ease the sentence was excessive. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ.